Citation Nr: 0817909	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1989 to 
November 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In March 2007, the Board remanded the case to the 
RO via the Appeals Management Center (AMC) in order to obtain 
a VA examination with an opinion as to whether it was at 
least as likely as not that the veteran's pes planus 
permanently worsened during military service beyond that 
which would be due to the natural progression of the disease.  
In October 2007, the Board remanded the case again because 
the May 2007 VA examiner's opinion did not fully address the 
Board's March 2007 remand.


FINDINGS OF FACT

1.  Pes planus clearly and unmistakably existed prior to the 
veteran's active duty service, and it did not permanently 
increase in severity during such service.

2.  Worsening of the veteran's pes planus was not caused by 
her service-connected tibia stress fractures or right great 
toe fracture.


CONCLUSION OF LAW

The veteran's pes planus was not incurred in or aggravated by 
his active military service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records reveal that the veteran was treated 
for several ailments concerning her feet while in active 
service.  Of these ailments, service connection is in effect 
for left and right tibia stress fractures and a distal 
phalanx fracture of the right great toe.  The December 1988 
enlistment examination notes mild, asymptomatic pes planus.  
A finding of pes planus was also made in July 1991, prior to 
the veteran's separation from service. 

Pursuant to the Board's October 2007 remand, the veteran 
underwent a VA examination in November 2007.  The VA examiner 
was the same physician who conducted the May 2007 VA 
examination.  The examiner opined that it was less likely 
than not that the pes planus was permanently aggravated by 
the tibia stress fractures and fracture of the right great 
toe.  The examiner also opined that it was less likely than 
not that military service activities permanently aggravated 
the pes planus.  The rationale is that during service, the 
veteran worked in a small parts room.  She had limited 
walking and limited weight-bearing.  She always wore an arch 
support.  The examiner notes that the pes planus was more 
likely worsened after service when the veteran worked as a 
theater manager, which required a lot of walking.  Also a 
factor was that her body weight more than doubled during the 
time after service.  Thus, the Board finds that the veteran's 
pes planus was not aggravated by service and her claim must 
be denied.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in May 2001 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim and by conducting VA 
examinations.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until April 2006.  
However, there is no prejudice to the appellant in the timing 
of this notice, as her claim for service connection is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, issues concerning the disability evaluation and the 
effective date of the award do not arise in this instance.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records, as well as private medical 
records for which the claimant authorized release to VA.  The 
veteran was also examined in connection with this claim, and 
medical opinions were requested.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for pes planus is denied.




____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


